                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiffs,                                  8:17CR304

       vs.
                                                         PRELIMINARY ORDER OF
OMAR VAZQUEZ ALDERETE, and                                    FORFEITURE
FRANCISCA TAPIA PORTILLO,

                     Defendants.


      This matter is before the Court on the United States= Motion for Preliminary Order

of Forfeiture, ECF No. 81. The Court has reviewed the record in this case and, being

duly advised in the premises, finds as follows:

1.    Defendants entered into Plea Agreements, ECF Nos. 45 and 80, whereby they

      agreed to enter pleas of guilty to Count I of the Indictment and agreed to admit the

      Forfeiture Allegation. Count I charged the Defendants with possession with intent

      to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1).

2.    The Forfeiture Allegation of the Indictment sought forfeiture, pursuant to 21 U.S.C.

      § 853, of money seized from Defendants on September 9, 2017, on the basis it

      was used or was intended to be used to facilitate the offense, and/or was derived

      from proceeds obtained directly or indirectly as a result of the offense. As set forth

      in Defendants’ Plea Agreements, the parties agreed to forfeiture of $8,460.00 in

      United States currency.
3.       By virtue of said pleas of guilty, Defendants forfeit their interest in the $8,460.00,

         and the United States should be entitled to possession of said currency, pursuant

         to 21 U.S.C. ' 853.

4.       The United States= Motion for Preliminary Order of Forfeiture should be granted.

         Accordingly,

         IT IS ORDERED:

         A. The United States= Motion for Preliminary Order of Forfeiture, ECF No. 81, is

granted.

         B. Based upon the Forfeiture Allegation of the Indictment and Defendants’ pleas

of guilty, the United States is hereby authorized to seize the $8,460.00.

         C. Defendants’ interest in the $8,460.00 is hereby forfeited to the United States

for disposition in accordance with the law, subject to the provisions of 21 U.S.C.

§ 853(n)(1).

         D. The aforementioned currency is to be held by the United States in its secure

custody and control.

         E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish for at least

thirty   consecutive    days    on   an    official   internet   government    forfeiture   site,

www.forfeiture.gov, notice of this Order, Notice of Publication evidencing the United

States=s intent to dispose of the currency in such manner as the Attorney General may

direct, and notice that any person, other than Defendants, having or claiming a legal

interest in any of the subject currency must file a Petition with the court within thirty days

of the final publication of notice or of receipt of actual notice, whichever is earlier.



                                                2
       F. Said published notice shall also state that any Petition filed by a third party shall

be for a hearing to adjudicate the validity of the Petitioner=s interest in the currency, shall

be signed by the Petitioner under penalty of perjury, and shall set forth the nature and

extent of the Petitioner=s right, title or interest in the subject currency as well as any

additional facts supporting the Petitioner=s claim and the relief sought, as stated in Rule

32.2 of the Federal Rules of Criminal Procedure.

       G. The United States may also, to the extent practicable, provide direct written

notice to any third party known to have an interest in the currency and provide a copy of

this Order as to those persons so notified.

       H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.



       Dated this 30th day of April 2019.


                                                   BY THE COURT:

                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge




                                              3
